UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6974


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVIN JEROME STEWART,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:09-cr-00295-DCN-1)


Submitted: November 15, 2021                                Decided: November 22, 2021


Before WYNN and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David Jerome Stewart, Appellant Pro Se. Sean Kittrell, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Davin Jerome Stewart appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review,

we discern no abuse of discretion in the district court’s determination that Stewart did not

establish extraordinary and compelling reasons warranting his early release. See United

States v. Kibble, 992 F.3d 326, 329–30 (4th Cir. 2021) (providing standard of review and

outlining steps for evaluating compassionate release motions). Accordingly, we affirm the

district court’s order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                             2